Order filed June 3, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00168-CR
                                   ____________

                    PEDRO ERNESTO UMANA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1360048

                                    ORDER

      A relevant item has been omitted from the clerk’s record filed in this court.
See Tex. R. App. P. 34.5(c). The record does not contain the trial court’s charge to
the jury.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before June 13, 2014, containing the trial court’s charge to the jury.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM